DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 13-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13-15 and 16-21 of U.S. Patent No.10513771. 
Present application 16685596
US Patent No.10513771
13. An electrically conducting vaporizer body for vaporizing metal, the electrically conducting vaporizer body comprising: a vaporizing surface for vaporizing metal in a PVD-metallization installation, wherein the vaporizing surface comprises: a plurality of circular recesses having an area/perimeter-ratio of greater than or equal to 1.5 mm; and surfaces outside the recesses, the plurality of recesses and the outside surfaces uniformly wetted by a molten metal bath simultaneously in longitudinal and lateral directions of the vaporizing surface, and the vaporizer body is resistance heatable. 

14. The electrically conducting vaporizer body of claim 13, wherein the area/perimeter-ratio of greater than or equal to 2. 

15. The vaporizer body according to claim 13, wherein the vaporizing surface comprises a cavity, the plurality of circular recesses being formed in a bottom surface of the cavity. 

16. The vaporizer body according to claim 13, wherein the circular recesses have a depth of 0.05 to 1 mm. 

17. The vaporizer body according to claim 13, wherein a sidewall of the circular recesses is curved at least in a portion which is adjacent to a bottom surface of the recess. 

18. The vaporizer body according to claim 13, wherein the plurality of circular recesses is arranged in series in a longitudinal direction of the vaporizer body. 

19. The vaporizer body according to claim 13, wherein the molten metal bath is vaporized on the outside surfaces. 

20. The vaporizer body according to claim 13, wherein the outside surfaces distribute the molten metal bath around the circumference of the circular recesses. 

21. The vaporizer body according to claim 13, wherein the circular recesses have a radius of at least 3 mm. 

22. A method of vaporizing metal comprising: providing an electrically conducting vaporizer body, being resistance-heatable for vaporizing metal, the electrically conducting vaporizer body a vaporizing surface for vaporizing metal in a PVD-metallization installation, wherein the vaporizing surface comprises a plurality of circular recesses having an area/perimeter-ratio of greater than or 

23. The method of claim 22, wherein the recesses distribute the molten metal along the longitudinal and lateral directions of the surfaces outside the recesses. 

24. The method of claim 22, wherein the outside surfaces distribute the molten metal to one or more of the recesses. 

25. The method of claim 22, wherein a cavity is formed in the vaporizing surface, and the recesses are formed in a bottom surface of the cavity. 

26. The method of claim 22, wherein at least one of the recesses comprises curvature between a bottom surface and side-wall of the recesses, the curvature having radius of 0.1 mm to 1 mm. 

27. The method of claim 22, wherein the circular recesses have a radius of at least 3 mm. 

28. The method of claim 22, wherein the metal is applied to the vaporizer surface in a non-central location. 

29. The method of claim 28, wherein the entire vaporizer surface is uniformly wetted with the molten metal.


    2. The vaporizer body according to claim 1, wherein the vaporizing surface comprises a cavity, the plurality of recesses being formed in a bottom surface of the cavity. 

    3. The vaporizer body according to claim 1, wherein the recesses have a depth of 0.05 to 1 mm. 

    4. The vaporizer body according to claim 1, wherein a sidewall of the recesses forms an angle of 80 to 150.degree. with the outside surfaces. 

    5. The vaporizer body according to claim 1, wherein a sidewall of the recesses is curved at least in a portion which is adjacent to a bottom surface of the recess. 

    6. The vaporizer body according to claim 1, wherein the plurality of recesses is arranged in series in a longitudinal direction of the vaporizer body. 

    7. The vaporizer body according to claim 1, wherein the molten metal bath is vaporized on the outside surfaces. 

    8. The vaporizer body according to claim 1, wherein the outside surfaces distribute the molten metal bath around the circumference or perimeter of the recesses. 

    9. The vaporizer body according to claim 1, wherein the recesses change wetting angle at edges formed by the outside surfaces with the recesses. 

    10. A method of vaporizing metal comprising: providing an electrically conducting vaporizer body, being resistance-heatable for vaporizing metal, the electrically conducting vaporizer body 

    11. The method of claim 10, wherein the recesses distribute the molten metal along the longitudinal and lateral directions of the surfaces outside the recesses. 

    12. The method of claim 10, wherein the outside surfaces distribute the molten metal to one or more of the recesses. 

    13. The method of claim 10, wherein the metal is applied decentrally to the vaporizing surface. 

    14. The method of claim 10, wherein at least one of the recesses comprises curvature between a bottom surface and side-wall of the recesses, the curvature having radius of 0.1 mm to 1 mm. 

    15. The method of claim 10, wherein a cavity is formed in the vaporizing surface, and the recesses are formed in a bottom surface of the cavity.


 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of U.S. Patent No. 10513771.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikarashi et al. (US 20080245305 A1) discloses “Metal evaporation heating element and method for evaporating metal”.
Sato et al. (US 20060162662 A1) discloses “Vacuum vapor deposition apparatus”.
McJilton (US 4811691) discloses “Wire feed for metalizing apparatus”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
01/23/2022